IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
RUFUS RAVENELL,

             Appellant,

 v.                                                Case No. 5D17-2591

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed December 5, 2017

3.800 Appeal from the Circuit
Court for Volusia County,
Kathryn D. Weston, Judge.

James S. Purdy, Public Defender, and
Thomas J. Lukashow, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


     AFFIRMED. See Vennisee v. State, 42 Fla. L. Weekly D2170, at *5 (Fla. 3d
DCA Oct. 11, 2017).




COHEN, C.J., BERGER and EDWARDS, JJ., concur.